Exhibit 10.1
MARKETING AGREEMENT


This MARKETING AGREEMENT (this "Agreement") is made and entered into as of May
1, 2015 ("Effective Date") by and between Hill-Rom Company, Inc., a corporation
incorporated under the laws of the state of Indiana, having its principal
offices at 1069 Indiana State Route 46 East, Batesville, IN 47006 (hereinafter
referred to as "HRC") and Medovex Corp., a corporation organized under the laws
of the state of Nevada, having its principal offices at 3279 Hardee Avenue
Atlanta, GA 30341 (hereinafter referred to as “Medovex”). HRC and Medovex are
each referred to as a "Party" and together as the "Parties."
 
WHEREAS, HRC and its affiliates manufacture and distribute a portfolio of acute
care beds ("HRC Products"), as well as additional patient support system
products, healthcare products and other therapeutic products and services, and
Medovex provides IV poles ("IV Poles") (formerly known as Streamline ISS IV
poles) to health care entities;
 
WHEREAS, HRC and Medovex wish to cooperate in their marketing activities with
respect to certain of their customers on the terms and conditions detailed
below;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:
 
1. Commencement and Term. This Agreement shall commence on the Effective Date,
and unless sooner terminated as provided in this Agreement, continue for one (1)
year (the "Initial Term"). The Agreement shall continue for additional one (1)
year periods ("Subsequent Term") unless HRC gives Medovex or Medovex gives HRC
at least thirty (30) days' written notice prior to the end of the Initial Term
of its intention to terminate the Agreement after the Initial Term; subsequent
to the Initial Term, either Party may terminate this Agreement, with or without
cause, at any time upon thirty (30) days' prior written notice to the other
Party.
 
2.  Relationship of the Parties.
 
2.1. Independent Contractors. Each of the Parties acknowledges that it is an
independent contractor and shall in no circumstances by virtue of this Agreement
or otherwise be deemed to be a partner, employee or agent of the other Party.
Each of the Parties shall have full and sole responsibility for the payment of
all of their employees' compensation, expenses, local, state and federal income
tax, unemployment and workers' compensation insurance, Social Security,
disability insurance, and any other applicable withholdings. The Parties agree
that terms and conditions imposed on each other under this Agreement are for the
purposes of ensuring the quality of the products and services to various health
care entities and to patients and do not alter the status of the Parties as
independent contractors. Each of the Parties will own all distribution,
fulfillment and service requirements related to their own product.
 
2.2.  Separate Businesses. HRC and Medovex shall retain separate accounting and
contracting relationships with any customers they may have in common and neither
Party will be required to pay a cross-compensation or referral fee to the other
Party; each Party shall retain the entire revenue generated by its sales of
products or services.  Neither Party shall be a reseller, sales representative
or distributor of the other Party's products, but may provide initial referrals
to such Party as detailed in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Responsibilities of HRC
 
3.1. Marketing Support and Referrals by HRC.  HRC shall use reasonable efforts
to provide marketing support and referrals with respect to Medovex IV Poles.
 
3.2. Cooperation with Medovex. HRC agrees that it will not enter into other
cooperative sales/marketing agreements or distribution agreements with third
parties who offer substantially similar IV Poles where Medovex is then
operating.  In addition, during the Term, HRC agrees not to develop any IV poles
which are competitive with the IV Poles offered by Medovex; provided, however,
for the avoidance of doubt, that such restriction shall not apply to any
products provided now by HRC.
 
3.3. Additional Cooperation with Medovex:
 
3.3.1. HRC sales representatives will make reasonable efforts to initiate
conversations between potential customers and Medovex when customers express
interest in an IV pole I mobility solution. HRC will also equip their sales
representatives with appropriate sales literature and access to Product video
demonstrations of the Medovex IV pole product.
 
3.3.2.HRC will make sales demonstration devices reasonably available for
demonstration purposes in its "Customer Experience Center'' in Batesville, IN.
 
3.3.3. HRC will provide a non-binding annual unit forecast and a quarterly
non-binding forecast of units on the first business day of the first month of
each quarter. This will allow Medovex to accurately forecast componentry and
plan manufacturing activities for timely delivery of product to end user.
 
3.3.4. HRC shall obtain Medovex's prior written approval of any advertising
and/or promotional literature used in connection with the marketing and sale of
the Medovex IV pole.
 
3.3.5. HRC and Medovex on not less than a quarterly basis will jointly review
current marketing plans and non-binding forecasts related to the Medovex IV
pole.
 
3.3.6. HRC will cover marketing costs for all new HRC co-branding materials that
HRC creates.
 
3.3.7. HRC will discuss the Medovex IV pole solution with its sales force on an
all-field call soon after the agreement is finalized and will demonstrate the
solution at the National Sales and Service Meeting anticipated in the fall of
2015.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Minimum Sales.
 
4.1. Minimum unit sales performance for year 1 is contained in Exhibit
1,subsequent years of the agreement minimums will be set 60 days before the
start of each follow on year. In the event that HRC fails to meet the minimum
sales obligations in the Territory for any period as set forth in Exhibit I
attached hereto, Medovex  in its sole discretion may (I) reduce minimum sales
requirements, (2) remove HRC's exclusivity with respect to distribution of
Medovex's IV Poles, or (3) terminate the Agreement. For purposes hereof,
''Territory" shall mean U.S. only but also Canada as it becomes regulatory
available.
 
5. Responsibilities of Medovex
 
5.1. Marketing Support and Referrals by Medovex. Medovex shall use reasonable
efforts to provide marketing support and referrals with respect to Hill-Rom's
Products.
 
5.2. Additional Cooperation with HRC. Medovex agrees that it will not enter into
other cooperative sales/marketing agreements or distribution agreements with
third parties who offer substantially similar HRC Products where HRC is then
operating. In addition, during the Term, Medovex agrees not to develop any
products which are competitive with HRC Products; provided, however, for the
avoidance of doubt that such restriction shall not apply to any products
provided now by Medovex or new products using Medovex IV pole patents.
 
5.2.1. Medovex will be responsible for the cost of its own current marketing
materials.
 
5.2.2. Medovex will provide all customer service and support services in
Territory at Medovex expense
 
5.2.3. Medovex will notify HRC if a potential customer inquires about the
Medovex Streamline IV Pole and they are using a competitive bed to HRC's bed,
then Medovex cannot do business with them without HRC's approval.
 
6. Mutual Responsibilities
 
6.1. Third Party Communications. Medovex is willing to make a press release
shortly after the signing of this agreement. Any public press releases or other
general announcements of the collaboration of the Parties shall require the
mutual agreement in advance of the Parties, both as to timing and content. In
addition, the Parties will develop a standard communication strategy for both
Parties to use with its customers in recommending HRC and Medovex Products, for
example, when/how to inform customers about the Medovex and HRC relationship.
 
 
 

--------------------------------------------------------------------------------

 
 
6.1.1. Both parties agree to co-promote the Medovex and HRC products as mutually
agreed upon at trade shows and other venues where Medovex and HRC are present.
 
6.2. Guideline Compliance. Medovex and HRC will agree on a joint policy on
approved combinations of Hill-Rom Products and Medovex's IV Poles, and Medovex
agrees to advise its clients of the HRC policies and procedures with respect to
such approved combinations.
 
6.3. Maintenance of Licenses, Approvals and Registration. Each of the Parties
will ensure that it and its personnel possess and maintain all licenses,
approvals and registrations required (collectively, "Registrations") by
applicable legislation for the performance of their respective obligations under
this Agreement. Each Party agrees promptly to notify the other of any suspension
or termination of such Registrations.
 
6.4. Insurance. The Parties shall, at a minimum, maintain insurance in an amount
of $5 million per occurrence and $5 million in the aggregate for each of:
Commercial General Liability, and Professional Liability (Errors and Omissions),
naming the other Party as an additional insured on the Commercial General
Liability. The Parties shall, at a minimum, maintain statutory required limits
for Workers Compensation insurance and $1 million per occurrence and $1 million
in the aggregate for Employers liability Insurance. Each Party shall ensure that
its applicable insurance policies do not provide an exclusion for Class Actions.
The Parties agree to notify each other, at least, thirty (30) days prior to any
cancellation, non-renewal or material change to this coverage. All such
insurance will be considered primary. This Section does not limit the Parties'
indemnity or other obligations in this Agreement, and the Parties do not
represent that the insurance and limits required are adequate.
 
6.5. Indemnity. Subject to the terms in this section, each of the Parties (an
"Indemnitor'') agrees to indemnify, defend and hold harmless the other Party and
its respective shareholders, directors, officers, agents, independent
contractors and employees (an "Indemnitee"), from and against all claims,
demands, liabilities, losses, damages, costs and expenses, including, without
limitation, reasonable attorneys' fees, actually paid to unaffiliated third
parties by Indemnitees ("Third-Party Claims") arising from (i) any infringement
or alleged infringement of any such third party's rights in any inventions,
improvements, ideas, and/or copyrightable work provided by Indemnitor; (ii) any
personal injury to any personnel or customer employee resulting from the
negligent performance or willful misconduct of Indemnitor or its agents or
representatives; or (iii) Indemnitor's breach of Section 12 (Confidentiality).
Indemnitees shall (i) promptly notify the lndemnitor of any claim by a third
party being made against it arising from its activities in connection with this
Agreement, and (ii) shall fully cooperate with Indemnitor in the defense of any
such claim. Indemnitor shall have sole control over defense and settlement of
all such claims. Notwithstanding any other provision of this Agreement, the
Indemnitor shall not enter into settlement of any Third-Party Claim without the
prior written consent of the Indemnitee (which consent shall not be unreasonably
withheld or delayed), except as provided in this section. If a firm offer is
made to settle a Third-Party Claim without leading to liability or the creation
of a financial or other obligation on the part of the Indemnitee and provides,
in customary form, for the unconditional release of each Indemnitee from all
liabilities and obligations in connection with such Third-Party Claim and the
lndemnitor desires to accept and agree to such offer, the Indemnitor shall give
written notice to that effect to the Indemnitee. If the Indemnitee fails to
consent to such firm offer within ten (10) days after its receipt of such
notice, the Indemnitee may continue to contest or defend such Third-Party Claim
and in such event, the maximum liability of the Indemnitor as to such
Third-Party Claim shall not exceed the amount of such settlement offer. If the
Indemnitee fails to consent to such final offer and also fails to assume defense
of such Third-Party Claim, the Indemnitor may settle the Third-Party Claim upon
the terms set forth in such firm offer to settle such Third-Party Claim. If the
Indemnitee has assumed the defense, it shall not agree to any settlement without
the written consent of the Indemnitor (which consent shall not be unreasonably
withheld, conditioned, or delayed). TO THE FULLEST EXTENT ALLOWED BY APPLICABLE
LAW AND EXCEPT WITH RESPECT TO VIOLATIONS OF SECTION 7.4 (CONFIDENTIALITY),
SECTION 8 (INTELLECTUAL PROPERTY) OR A PARTY'S WILLFUL MISCONDUCT, IN NO EVENT
SHALL EITHER PARTY UNDER ANY LEGAL THEORY (INCLUDING, WITHOUT LIMITATION, TORT,
CONTRACT, OR OTHERWISE) BE LIABLE TO THE OTHER PARTY FOR INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, ANY CLAIM FOR DAMAGES
BASED UPON LOST PROFITS OR LOSS OF GOODWILL.
 
 
 

--------------------------------------------------------------------------------

 
 
The terms of this Section and the Parties' obligations hereunder, shall survive
termination or expiration of this Agreement. Each Party's liability in respect
of, and indemnity given in, this Section shall be reduced proportionally to the
extent that any unlawful, negligent, grossly negligent, error or omission or
willful misconduct of the other Party, its officers, employees or agents caused
or contributed to the loss. NOTWITHSTANDING THE FOREGOING, EACH PARTY HEREBY
DISCLAIMS ALL EXPRESS OR IMPLIED REPRESENTATIONS, WARRANTIES AND CONDITIONS
INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, TITLE AND NONINFRINGEMENT.
 
6.6. Compliance with Laws. Each of the Parties agrees at all times to (a)
conduct its activities under this Agreement in strict compliance with all
applicable state and federal rules, regulations and laws now or hereafter in
effect in the course of its performance of its obligations under this Agreement;
(b) pay any and all fees and other charges required by such rules, regulations
and laws when due; and (c) have and maintain in force and effect all licenses,
permits, authorizations, registrations and qualifications necessary or
appropriate to perform its obligations hereunder. Each of the Parties agrees to
comply with all laws, regulations, guidelines and codes of ethics applicable to
interactions with healthcare professionals, including, without limitation, the
anti-kickback and related provisions of the Social Security Act. It is the
policy of HRC and Medovex to conduct activities in accordance with applicable
state and federal laws and regulations regarding Medicare, Medicaid, and other
third party payor programs. Therefore, the Parties certify as to each of the
following that:
 
6.6.1. Neither Party nor any of its affiliates is excluded from participation in
any state or federal healthcare program, as defined in 42 U.S.C. §1320a-7b(f)
for the provision of items or services for which payment may be made by a
federal healthcare program.
 
6.6.2. Neither Party has contracted with any employee, contractor, agent, vendor
or vendor's affiliate knowing that the contracting party is excluded from
participation in any state or federal healthcare program.
 
6.6.3. No final adverse action, as defined in 42 U.S.C. § 1320a-7a(e) and 42
U.S.C. § 1320a-7a(g), has occurred or is pending against either Party or either
Party's affiliates or contractors.
 
6.6.4. Each Party agrees to notify the other of any final adverse action,
discovery of contract with an excluded entity of individual, or exclusion (as
defined above) within thirty (30) days of such action.
 
6.7. Assignment. Neither Party may assign or subcontract its rights and
obligations under this Agreement without the prior written consent of the other
Party, except that HRC may assign to any of its affiliates or subsidiaries and
Medovex or HRC may assign any of its rights or obligations to any successor in
interest to its assets, whether by asset purchase or acquisition of ownership
through stock purchase, merger, consolidation, or similar transaction, subject
to Hill-Rom's right to terminate in Section 15.
 
7. Privacy
 
7.1. General Obligation. Medovex shall not provide any protected health
information as defined in 45 C.F.R. 160.l03 to HRC. The Parties shall maintain
the confidentiality of all patient health information which they acquire and
will protect the privacy of patient health information and take all reasonable
precautions to prevent inadvertent or unauthorized use, dissemination or
disclosure of the patient health  information. The Parties will protect the
privacy of personal information provided by a patient (including protected
health information) and will comply with the Health Insurance Portability and
Accountability Act of 1996,as amended by the HITECH Act ("HIPAA") and the
Standards for Privacy of Individually Identifiable Health Information (the
"Privacy Rule").
 
7.2.  Notification of a Breach. Each Party agrees to immediately notify the
other Party if it becomes aware of a breach of this Section 11.
 
7.3. Confidential Information. "Confidential Information" means information
relating to the research, development, products, methods of manufacture,
services, trade secrets, business plans, customers, finances, and personnel data
related to the business or affairs of Medovex and HRC, including but not limited
to any and all information related to their products and services. Confidential
Information does not include any information: (i) which the receiving Party knew
before receiving it from the disclosing Party; (ii) which has become publicly
known through no wrongful act of the receiving Party; (iii) which the receiving
Party develops or developed independently from the Confidential Information, as
evidenced by appropriate documentation; or (iv) is required to be disclosed by
due process of law, in which event receiving Party will first notify the
disclosing Party of such required disclosure to the extent permitted by law and
cooperate with the disclosing Party's efforts to maintain the confidentiality of
the information to the full extent possible, provided that any such cooperation
will be at the expense of the disclosing Party.
 
 
 

--------------------------------------------------------------------------------

 
 
All Confidential Information remains the property of the disclosing Party and no
license or other rights in the Confidential Information is granted hereby.
 
7.4. Confidentiality. The Parties acknowledge that all Confidential Information
of the other Party is confidential to the other Party and that any unauthorized
use of the Confidential Information by the receiving Party may cause loss,
damage or expense to the disclosing Party. The Parties agree not disclose any of
the other Party's Confidential Information except in the following
circumstances:(a) the disclosure is required by law and follows the requirements
of Section 12(iv); (b) the disclosure is to the employees of the receiving
Party, to the extent that he or she needs to know the Confidential Information
and agrees to keep such information confidential; (c) the disclosure is
reasonably made to a professional adviser; or (d) the disclosing Party consents
in writing to the disclosure. The consent may be subject to the condition that
the person to whom the disclosure is to be made enter into a separate
confidentiality agreement. The Parties will take reasonable steps to ensure that
their employees, agents and contractors will comply with these obligations. Each
Party will return to the other Party any documents in its possession, power or
control containing Confidential Information of the other Party upon request from
the disclosing Party on the expiration or termination of this Agreement
 
8. Intellectual Property
 
8.1. Intellectual Property in General. The Parties acknowledge that any
intellectual property which they own at the date they enter into this Agreement
will remain the property of that Party and will not be transferred as a result
of the Parties entering into this Agreement. Provided that a Party does not use
the other Party's intellectual property or Confidential Information, if such
Party independently develops, creates, or invents any new intellectual property
as a result of work under this Agreement, that Party will own the newly
developed, created, or invented intellectual property. Each Party grants to the
other a revocable, limited, non-exclusive, non-transferable,
non-royalty-bearing, right and license to use the materials provided by the
other Party for the duration of this Agreement. The Parties will maintain the
proprietary notices that appear on any materials provided hereunder, and on any
copies and any media. No rights are granted other than those expressly set forth
in this Agreement. These licenses shall expire upon the earlier of expiration or
termination of this Agreement. Neither Party shall develop any intellectual
property from the other party's Confidential Information, unless and until the
Parties negotiate and enter into a separate written development agreement.
 
8.2. Trademark Control. Neither Party shall use the other Party's Trademarks in
any manner, including, without limitation, in the advertisements,
correspondence, displays, designs or posters, without submitting such proposed
use to the other Party and first obtaining the other Party's prior written
approval therefor. "Trademarks" are defined as trademarks, trade names, logos
and other designations used to identify or distinguish the Parties' products,
programs, processes, or services from the products, programs, processes or
services of others.
 
8.3. Protection of Trademarks and Goodwill. Both Parties recognize that each
Party has significant goodwill associated with their Trademarks and that it is
critical to each Party that such goodwill be protected and enhanced. In order
that the valuable goodwill of each Party shall be maintained, each Party agrees
that, during the term of this Agreement and thereafter, it shall not (a) attack
the title or any rights of the other Party in or to the Trademarks, (b) apply to
register or maintain any application or registration of any Trademark or any
other mark confusingly similar thereto, (c) use any of the Trademarks or any
mark or name confusingly similar thereto except as expressly authorized
hereunder, (d) take any action that would tend to destroy or diminish the
goodwill of any Trademark, (e) use any colorable imitation of any Trademark or
any variant form (including without limitation variant design forms, logos,
colors, or type shapes) of any Trademark not specifically approved in writing by
each Party, (f) misuse any Trademark, or (g) take any action that would bring
any Trademark into public disrepute.  Both Parties agree to comply with all
reasonable requests of the other Party for the protection of the Trademarks,
including but not limited to the use of proper notice concerning the registered
status of the Trademarks, if applicable, and proper notice that each Party is
the owner of the Trademarks and each Party's use of the Trademarks is pursuant
to a license from the other.
 
 
 

--------------------------------------------------------------------------------

 
 
8.4. Notice or Intellectual Property Infringement. Each Party shall immediately
notify the other in writing of any patent or copyright infringement or
unauthorized use of the intellectual property of the other of which it becomes
aware.  Each Party shall have the exclusive right in its sole discretion to
institute any proceedings against such third party in its name and on its
behalf. Both Parties shall reasonably cooperate with the other in any legal
action taken against such third parties. Each Party shall pay all expenses of
such actions in defense of their intellectual property and all damage payments
relating to damage suffered personally by the offended Party which may be
awarded or agreed upon in settlement of such· action shall accrue to the
offended Party. Both Parties acknowledge that the actual or threatened breach of
the provisions of this Section 14 by the other Party or by any of its agents,
directors, officers, affiliates or employees may constitute irreparable harm to
the offended Party and, in addition to all other rights or remedies available to
the offended Party under law and under this Agreement, the offended Party shall
be entitled to seek an injunction restraining the other Party or such person or
entity therefore.
 
8.5. Termination. Either Party may terminate this Agreement immediately without
notice if either Party (i) has a successor in interest to its assets, whether by
asset purchase or acquisition of ownership through stock purchase, merger,
consolidation, or similar transaction that is any of the companies listed in
Exhibit 2, or their subsidiaries, parents and successors, (ii) sells, markets or
otherwise directly or indirectly provides IV Poles that are compatible with the
products of any of the companies listed in Exhibit 2, or their subsidiaries,
parents and successors, or (iii) sells, markets or otherwise directly or
indirectly provides adapters with its IV Poles to any of the companies listed in
Exhibit 2, or their subsidiaries, parents and successors. A Party may
immediately terminate this Agreement by written notice to the other Party if:
(a) the other Party defaults in the performance of any significant or all of its
obligations under this Agreement and fails to remedy such default within 30 days
of receiving from the non-breaching Party written notice specifying such default
and requiring such default to be remedied; (b) an insolvency event (a voluntary
or involuntary proceeding under chapter 7 or chapter 11 of the United States
Bankruptcy Code, appointment of a receiver, a liquidation or wind-down of the
company, or an assignment for the benefit of creditors) occurs in relation to
the other Party; or (c) the other Party behaves in a manner which the
terminating Party reasonably believes in good faith to be materially disruptive
or detrimental to its business or reputation.
 
8.6. Consequences of Expiration or Termination. The expiration or termination of
this Agreement shall be without prejudice to the rights and remedies of either
Party in respect of any breach of this Agreement. On termination or expiration
of this Agreement, each Party must upon request of the other Party, at its own
cost, return or deliver up to the other Party all material and property
concerning or belonging to the other Party in its possession or control. Any
accrued rights of the Parties up until the date on which this Agreement is
terminated remain unaffected except to the extent that the Parties otherwise
agree in writing. The provisions of Sections which by their nature should
survive this Agreement shall continue to have effect after the expiry or
termination of this Agreement.
 
8.7. Governing Law. With respect to all legal actions and proceedings arising
out of or relating to this Agreement, each Party (i) agrees that the laws of the
State of Indiana (without regard to its conflict of laws principles) govern;
(ii) shall bring such actions and proceedings in a State court sitting in
Indiana or a Federal court in Indiana; and (iii) submits to the jurisdiction any
and all of the courts identified in this paragraph, together with their
respective appellate courts.
 
8.8. Notices. A notice, consent, information, application or request that must
or may be given or made to a Party under this document is only given or made if
it is in writing and sent delivered, posted , or faxed to that Party as set out
below:
 
 

  HRC:
Name:
Address:
Fax number:
Attention:
Hill-Rom Company, Inc.
180 N. Stetson Ave., Suite 4100, Chicago, IL 60601
312 819 7224
North America Legal
  Medovex:
Name:
Address:
Fax number:
Attention:
Medovex Corp.
3279 Hardee Avenue, Atlanta, GA 30341
844-MEDOVEX
Patrick Kullmann, President, COO

 
 
 

--------------------------------------------------------------------------------

 
 
A notice, consent, information, application or request is to be treated as given
or made at the following time: (a) if it is delivered, when it is left at the
relevant address; or (b) if it is sent by mailed, two (2) business days after it
is posted.
 
9. Miscellaneous. This Agreement, including its exhibit(s) if any, is the entire
agreement between HRC and Medovex concerning the subject of this Agreement and
supersedes all prior and contemporaneous agreements between the Parties. Except
as this Agreement otherwise permits, this Agreement may be amended only by an
instrument in writing signed by both Parties which expressly refers to this
Agreement and specifically states that it is intended to amend it. The failure
of either Party to enforce at any time any of the provisions of this Agreement
will not be construed to be a waiver of such provision or of the right of that
Party to subsequently enforce any such provision. This Agreement may be executed
in counterparts, each of which shall constitute and original and together which
shall constitute one and the same document. Each Party must promptly execute all
documents and do all things that another Party from time to time reasonably
requests to effect, perfect, or complete this document and all transactions
incidental to it. If a clause or part of a clause of this document can be read
in a way that makes it illegal, unenforceable or invalid, but can also be read
in a way that makes it legal, enforceable and valid, it must be read in the
latter way. If any clause or part of a clause is illegal, unenforceable or
invalid, that clause or part is to be treated as removed from this document, but
the rest of this document is not affected. The fact that a Party fails to do, or
delays in doing, something the Party is entitled to do under this document, does
not amount to a waiver of any obligation of, or breach of obligation by, another
Party. A waiver by a Party is only effective if it is in writing. A written
waiver by a Party is only effective in relation to the particular obligation or
breach in respect of which it is given. It is not to be taken as an implied
waiver of any other obligation or breach or as an implied waiver of that
obligation or breach in relation to any other occasion.
 
10. Interpretation. In the interpretation of this document, the following
provisions apply unless the context otherwise requires: (a) headings are
inserted for convenience only and do not affect the interpretation of this
document; (b) a reference in this document to a business day means a day other
than a Saturday, Sunday or public holiday on which banks are open for business
generally; (c) if the day on which any act, matter or thing is to be done under
this document is not a business day, the act, matter or thing must be done on
the next business day; (d) a reference in this document to any law, legislation
or legislative provision includes any statutory modification, amendment or
re-enactment, and any subordinate legislation or regulations issued under that
legislation or legislative provision; (e) a reference in this document to any
agreement or document is to that agreement or document as amended, novated,
supplemented or replaced; (t) a reference to a clause, part, schedule or
attachment is a reference to a clause, part, schedule or attachment of or to
this document; (g) an expression importing a natural person includes any trust,
partnership, joint venture, association, body corporate or governmental agency;
(h) where a word or phrase is given a defined meaning, another part of speech or
other grammatical form in respect of that word or phrase has a corresponding
meaning; (i) a word which denotes the singular denotes the plural, a word which
denotes the plural denotes the singular, and a reference to any gender denotes
the other genders; (j) references to the word 'include' or 'including' are to be
construed without limitation; (I) a reference to this document includes the
agreement recorded in this document; and (m) any schedules and attachments form
part of this document.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
 
HILL-ROM COMPANY, INC.
 
 
MEDOVEX CORP.
 
 
By: /s/ Luke W. Johnson  By: /s/ Jarrett Gorlin
Name: Luke W. Johnson
Date: 4/20/2015
Title: VP of Marketing      
Name: Jarrett S. Gorlin
Date: 5/6/2015
Title: Chief Executive Officer

 
   
 